     Case 4:21-cv-00347-ALM Document 1 Filed 05/04/21 Page 1 of 4 PageID #: 1




                      UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

ABUNDANT LIFE CHURCH                              §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §   Civil Action No. _________________
                                                  §
PHILADELPHIA INDEMNITY                            §
INSURANCE COMPANY                                 §
                                                  §
Defendant.                                        §

                                    NOTICE OF REMOVAL

        Defendant Philadelphia Indemnity Insurance Company files this Notice of Removal and,

in support, respectfully shows the following:

I.      THE COURT HAS DIVERSITY JURISDICTION

       1.       Plaintiffs filed this lawsuit on February 10, 2020, in Collin County, Texas, against

Defendant Philadelphia Indemnity Insurance Company, styled as Abundant Life Church v. The

Philadelphia Indemnity Insurance Company, Cause No. 296-00746-2021, in the 296th Judicial

District Court, Collin County, Texas. The lawsuit involves an insurance claim Plaintiff submitted

to Philadelphia. Philadelphia now removes this action on the basis of diversity jurisdiction because

the Parties are diverse, and the amount in controversy exceeds $75,000.

       A. The Plaintiffs and Philadelphia are Diverse

       2.       Removal is proper under 28 U.S.C. §1446(a)(1) because there is complete diversity

of citizenship between Plaintiff and Philadelphia, the sole Defendant. For purposes of diversity of

citizenship, Plaintiff Abundant Life Church avers it is an individual. See Ex. 1, ¶2. Based upon

information and belief, Plaintiff is a citizen of the State of Texas because it is a nonprofit

corporation with its principal place of business at 2301 Premier Drive, Plano, Texas 75075. See



NOTICE OF REMOVAL                                                                           PAGE 1
      Case 4:21-cv-00347-ALM Document 1 Filed 05/04/21 Page 2 of 4 PageID #: 2




Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (holding corporations are a citizen of the state in

which they are incorporated and in the state in which their principal place of business is located).

Philadelphia is a citizen of Pennsylvania, being an insurance company formed under Pennsylvania

law with its principal place of business at One Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania

19004. See Hertz Corp., 559 U.S. at 80. Based on the foregoing, Plaintiff and Philadelphia are

completely diverse within the meaning of §1332(a).

         B. The Amount in Controversy Exceeds $75,000

         3.    Plaintiffs seek monetary relief greater of more than $250,000.00. See Ex. 1, ¶1.

Therefore, the amount in controversy exceeds the $75,000 threshold required to invoke diversity

jurisdiction. 28 U.S.C. §1332(a); see St. Paul Reins. Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253

(5th Cir. 1998) (noting the district court examines the complaint to determine whether it is facially

apparent that the claim exceeds the jurisdictional minimum); see also KVOS, Inc. v. Associated

Press, 299 U.S. 269, 277 (1936) (holding allegation in pleading is sufficient to establish amount

in controversy).

II.      VENUE IS PROPER

         4.    Venue is proper in this District and Division under 28 U.S.C. §§124(c)(3), 1441(a),

and 1446(a) in that the Eastern District of Texas, Sherman Division encompasses Plano, Texas,

and is “the district and division embracing the place where such action is pending.”

III.     REMOVAL IS TIMELY

         5.    This matter was filed on February 10, 2021. Philadelphia’s Agent for Service of

Process accepted service by certified mail on April 6, 2021. Therefore, this Notice of Removal is

timely pursuant to 28 U.S.C. §1446(b)(1) because it is filed within 30 days after Philadelphia was

served with Plaintiffs’ Original Petition.




NOTICE OF REMOVAL                                                                            PAGE 2
     Case 4:21-cv-00347-ALM Document 1 Filed 05/04/21 Page 3 of 4 PageID #: 3




IV.     THE REMOVAL IS PROCEDURALLY CORRECT

        6.     Pursuant to 28 U.S.C. §1446(a), copies of process and Plaintiffs’ Original Petition

are attached hereto as Exhibit 1. No orders have been served on Philadelphia. Pursuant to 28 U.S.C.

§1446(d), promptly after Philadelphia files this Notice of Removal, written notice of the filing will

be served on Plaintiffs, and a true copy of this Notice of Removal will be filed with the Clerk of

the Collin County District Court, the state court from which this action was removed.

V.      PRAYER

        7.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(a), and the

matter was removed in accordance with section 28 U.S.C. §1446. Accordingly, Philadelphia

respectfully prays that the United States District Court for the Eastern District of Texas, Sherman

Division, file the Notice of Removal, assume jurisdiction of this lawsuit, and issue all such further

orders and processes as may be necessary.

                                              Respectfully submitted,


                                              /s/ Stephen A. Melendi
                                              Stephen A. Melendi
                                              Texas Bar No. 24041468
                                              stephenm@tbmmlaw.com
                                              Matthew Rigney
                                              Texas Bar No. 24068636
                                              mattr@tbmmlaw.com
                                              Tollefson Bradley Mitchell & Melendi, LLP
                                              2811 McKinney Avenue, Suite 250
                                              Dallas, Texas 75204
                                              Telephone:     214-665-0100
                                              Facsimile:     214-665-0199
                                              ATTORNEYS FOR DEFENDANT
                                              PHILADELPHIA INDEMNITY INSURANCE
                                              COMPANY




NOTICE OF REMOVAL                                                                            PAGE 3
   Case 4:21-cv-00347-ALM Document 1 Filed 05/04/21 Page 4 of 4 PageID #: 4




                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 4, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will electronically send notification to all counsel of

record.

                                                /s/ Stephen A. Melendi
                                                Stephen A. Melendi




NOTICE OF REMOVAL                                                                             PAGE 4
